UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7469


MARION L. SHERROD,

                     Plaintiff - Appellant,

              v.

COLBERT L. RESPASS; SEAN DILLARD; CAPTAIN OLIVER; MARCEL
SLEDGE,
              Defendants - Appellees

              and

GEORGE T. SOLOMON; FELIX TAYLOR; NURSE PATTERSON; RAHIM
AKBAR; HIRAM BEASLEY,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:14-ct-03252-FL)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Marion L. Sherrod, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Marion L. Sherrod appeals the district court’s order denying relief on his

42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Sherrod v.

Respass, No. 5:14-ct-03252-FL (E.D.N.C. Sept. 18, 2017). We deny Sherrod’s motion to

file an amended complaint, a motion more properly addressed to the district court, but

have considered the material as a supplement to his informal brief. We deny Sherrod’s

request for appointment of counsel. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                           3